Citation Nr: 1003080	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability 
to include diabetic retinopathy secondary to service-
connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for diabetic retinopathy and for diabetic peripheral 
neuropathy of the upper and lower extremities.  

The issue of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities secondary to 
service-connected diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Refractive error is not a disease for which service 
connection can be granted.

2.  Cataracts were not shown in service or for many years 
thereafter, and are not related to active service or diabetes 
mellitus.  

3.  A current diagnosis of diabetic retinopathy is not of 
record.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for the Veteran's 
refractive error, as compensation is not payable for this 
condition as a matter of law.  38 C.F.R. § 3.303(c).

2.  An eye disability was not incurred in or aggravated by 
active service nor is it secondary to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by a letter dated in October 2006.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant an 
eye examination and obtained a medical opinion.  A report of 
contact in March 2006 indicates the Veteran stated there were 
no additional older VA medical center records that he 
believed supported his claim.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

Service connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, service connection may be 
granted on a secondary basis where it is demonstrated that a 
service-connected disorder has aggravated a nonservice-
connected disability.  In such a case the veteran may be 
compensated only for the degree of additional disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  Mere congenital or 
developmental defects; absent, displaced, or supernumerary 
parts; refractive error of the eye; personality disorder; and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9.  VA regulations prohibit service 
connection for refractive errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90 
(July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 
1990).

An eye condition secondary to service-connected diabetes 
mellitus

A May 2006 rating decision granted service connection for 
diabetes mellitus associated with herbicide exposure.  
Thereafter, the Veteran requested service connection for an 
eye condition due to diabetes.  

Service treatment records show that at entrance to service 
the Veteran had defective vision which was not considered 
disabling.  At the separation examination in November 1968, 
it was noted that the Veteran had simple myopia.  The 
clinical evaluation for eyes, in general, was normal.  

VA outpatient treatment records for a period from April 2002 
to December 2006 and from June 2007 to October 2008 show that 
in August 2005 there was a new diagnosis of diabetes 
mellitus, type 2.  At a VA examination in May 2006, the 
history noted that the Veteran's last eye examination three 
years earlier was negative for retinopathy.  He showed signs 
of early cataracts.  

An August 2006 eye ophthalmology note states the Veteran had 
no visual complaints and was there for a diabetes mellitus 
check.  The clinical assessment was diabetes mellitus II 
without retinopathy.  


At a VA eye examination in November 2006, the Veteran 
reported having occasional floating specks and that he used 
no eye medication.  He had cataract surgery of his left eye 
10 years earlier.  Clinical findings were recorded to include 
best corrected visual acuity.  The diagnoses were early age-
related cataract of the right eye, pseudophakia of the left 
eye and diabetes mellitus with no diabetic retinopathy.  The 
examiner provided an opinion that the Veteran did not have 
diabetic retinopathy.  He did have an early cataract in his 
right eye due to his age and he had a cataract removed from 
his left eye approximately 10 years earlier.  

Social Security Administration records were negative for 
findings of diabetic retinopathy or competent medical 
evidence of a link between an eye condition and service.    

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has an eye condition that is related to service or to 
a service-connected disability.

Service treatment records show that the only eye abnormality 
noted at entrance to service was defective vision.  A 
superimposed disease or injury is not shown in service and 
his eyes were clinically evaluated as normal at a separation 
examination in November 1968.  Thus, a chronic eye condition, 
other than refractive error, is not shown in service.  

The Board finds that the November 2006 VA medical report and 
opinion are of the greatest probative value.  The VA examiner 
reviewed the entire claims folder, to include service 
treatment records and post-service treatment records, 
examined the Veteran, and provided an opinion.  The examiner 
noted that a left eye cataract had been removed 10 years 
earlier and that a right eye cataract was age related.  The 
VA examiner provided an opinion that the Veteran did not have 
diabetic retinopathy.  It appears that the VA examiner's 
opinion was based on review of the claims file and 
application of sound medical judgment.  Therefore, the Board 
finds that opinion to be the most persuasive evidence.

The Veteran does not contend nor does the medical evidence 
show that his cataracts were caused by or the result of his 
service or secondary to service-connected diabetes mellitus.  
The first medical evidence of a left eye cataract is the 
removal in 1996, approximately 27 years after separation from 
service.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

There is no medical evidence linking the former left eye 
cataract to service and it was removed approximately nine 
years prior to the diagnosis of diabetes mellitus.  In 
addition, the current right eye cataract has been diagnosed 
as age related.  Thus, the weight of the evidence indicates 
that the Veteran's cataracts are not related to service and 
not caused by or the result of his diabetes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002).  In this case, there is no competent medical 
evidence of a current diagnosis of diabetic retinopathy.  In 
the absence of proof of a present disability there can be no 
valid claim on a direct or secondary basis.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Veteran himself may believe that his current eye 
disorders are due to his service-connected diabetes mellitus.  
However, this question of etiology involves complex medical 
issues that he is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based upon the foregoing, although defective vision was shown 
in service and the Veteran currently has refractive error, 
vision loss due to refractive error, including myopia, is 
precluded by the regulations.  38 C.F.R. § 3.303(c).  The 
weight of the competent and credible evidence demonstrates 
that the Veteran's current eye disability of cataracts began 
many years after his active duty and were not caused by any 
incident of service and are not due to or a result of 
service-connected diabetes mellitus.  There is no competent 
diagnosis of a current diabetic retinopathy in the record.  A 
current disability is required in order to establish service 
connection.  Brammer, 3 Vet. App. at 225 (1992).  Thus, the 
preponderance of the evidence is against the claim for 
service connection for an eye disability to include diabetic 
retinopathy secondary to service-connected diabetes mellitus.  
The benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disability, to 
include diabetic retinopathy, secondary to service-connected 
diabetes mellitus is denied.  


REMAND

The Veteran seeks service connection for peripheral 
neuropathy in hands, feet and legs secondary to service-
connected diabetes mellitus.  Further development is needed 
prior to appellate review.

A VA examination in May 2006, the diagnoses included no 
evidence of peripheral neuropathy of the upper and lower 
extremities.  A VA examination was scheduled in November 
2006, but then cancelled.  Another request for an examination 
pertaining to peripheral neuropathy of the upper and lower 
extremities was made in December 2006, noting that no 
peripheral neuropathy examination had been conducted and no 
explanation was given for cancelling the examination.  An 
examination report dated a few days after the request stated 
there was no evidence of peripheral neuropathy of both upper 
and lower extremities in the May 2006 examination so it was 
less likely related to diabetes.  Although there is some 
indication that the Veteran failed to report for an 
examination, the Veteran stated that he reported for a 
November 2006 examination and it is not clear that he was 
notified of a December 2006 examination.  

More recent VA outpatient treatment notes show that in June 
2007, a sensory examination of the feet using monofilament 
was abnormal; the findings were decreased to absent.  In June 
2008, the sensory examination of the feet using monofilament 
was abnormal, decreased on the right foot.  In June 2007 and 
2008 pulses were diminished and absent bilaterally.  As those 
findings indicate abnormal sensory findings of the feet since 
the most recent rating examination in May 2006 and addendum 
opinion in December 2006, an additional examination is 
appropriate.  38 C.F.R. § 3.159(c); see Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  As such, the Board finds that a remand is necessary 
to afford the Veteran a VA examination in order to provide an 
accurate assessment of the etiology of his claimed peripheral 
neuropathy of the upper and lower extremities secondary to 
diabetes mellitus.  38 C.F.R. § 3.159(c)(4).  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, service connection may be 
granted on a secondary basis where it is demonstrated that a 
service-connected disorder has aggravated a nonservice-
connected disability.  In such a case the veteran may be 
compensated only for the degree of additional disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.  Although it appears that the 
Veteran received notice of the amended version of 38 C.F.R. § 
3.310(b), since the Veteran filed his claim in August 2006, 
both the prior and amended versions of 38 C.F.R. § 3.310 are 
for consideration and he should be provided notice of both 
versions.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice of the 
prior and amended versions of 38 C.F.R. 
§ 3.310 regarding the claim of service 
connection for peripheral neuropathy of 
the upper and lower extremities, to 
include as secondary to the service-
connected diabetes mellitus.

2.  After completion of the foregoing, 
schedule the Veteran for a VA 
neurological examination to determine 
the nature and etiology of his claimed 
peripheral neuropathy of the upper and 
lower extremities.  The claims folder 
must be made available to the examiner 
for review.  All necessary tests should 
be conducted.  The examiner should 
provide an opinion whether peripheral 
neuropathy of the upper and lower 
extremities, if shown, is at least as 
likely as not (50 percent or greater 
probability) related to (a) service; or 
(b) an incident in service; or (c) 
proximately due to or the result of his 
service-connected diabetes mellitus; or 
(d) aggravated or worsened by his 
service-connected diabetes mellitus.  
If it is determined that the Veteran's 
peripheral neuropathy of the upper and 
lower extremities, if shown, was 
aggravated by his service-connected 
diabetes mellitus, to the extent that 
is possible, the examiner should 
indicate the approximate degree of 
disability or baseline before the onset 
of the aggravation.  A rationale should 
be provided for all opinions expressed.

3.  Then readjudicate the issues on 
appeal with consideration of the prior 
and amended versions of 38 C.F.R. § 
3.310.  If any decision remains 
adverse, issue a supplemental statement 
of the case to the Veteran and his 
representative and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


